Title: To Thomas Jefferson from Borgnis Desbordes, Frères, 13 January 1786
From: Borgnis Desbordes, Frères
To: Jefferson, Thomas



Son Excellence
A Brest Le 13. Janvier 1786.

Nous avons L’honneur de vous communiquer une Lettre de Ces malheureux Américains qui gémissent dans Les prisons et sont fort inquiétes de n’avoir pas reçu de vous des Lettres qui auraient contribué à Leur Consolation, ce qui Leur a fait soupçonner qu’elles étaient interceptées; Nous Leur Mandons par ce courier que cela n’était pas probable ayant eu L’honneur d’en reçevoir plusieurs de vous par Lesquelles Nous voyions que vous  feziés toutes Les démarches nécessaires pour Les Libérer. Ces malheureux se reposent entièrement sur Vos bontés et attendent avec impatience L’adoucissement de Leur Sort.
Nous avons L’honneur d’être avec un profond respect Vos trés humbles et obéissant Serviteurs,

Borgnis Desbordes frères

